         Case 1:18-cv-02885-ESH Document 16 Filed 01/22/19 Page 1 of 2



                         0IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                               Civil Action No. 1:18-cv-02885
Defendants


                  PLAINTIFF JEROME CORSI’S NOTICE OF ERRATA

       Plaintiff Jerome Corsi (“Plaintiff”) hereby files this notice of errata to his Amended

Complaint, which was filed on January 21, 2019. ECF No. 15.

Currently there is an error on page 18, line 8 of the Amended Complaint, which reads:

       “(b) For general and compensatory damages in excess of $250, 000, 000.00 million
       USD…”

This line should read:

       “(b) For general and compensatory damages in excess of $250,000,000 USD…”

Currently there is an error on page 18, line 10 of the Amended Complaint, which reads:

       “(c) For punitive damages in excess of $ 1,350,000,000,000.000 billion USD….”

This line should read:

       “(c) For punitive damages in excess of $ 1,350,000,000 USD….”

Currently there is an error on page 18, line 11 of the Amended Complaint, which reads:

       “… which includes in excess of $800, 000, 000.00 million USD in punitive damages…”

This line should read:

       “… which includes in excess of $800, 000, 000 USD in punitive damages…”

A corrected version of the page at issue is included hereto as Exhibit 1.

Dated: January 22, 2019                              Respectfully submitted,
         Case 1:18-cv-02885-ESH Document 16 Filed 01/22/19 Page 2 of 2




                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP, P.A.
                                                    2020 Pennsylvania Avenue N.W.
                                                    Suite 800
                                                    Washington, D.C. 20006
                                                    (310) 595-0800
                                                    leklayman@gmail.com



                                CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, January 22, 2019,

a copy of the foregoing was filed via this Court’s ECF system and served upon all parties and/or

counsel of record.


                                                            /s/ Larry Klayman
                                                            Larry Klayman




                                                2
        Case 1:18-cv-02885-ESH Document 16-1 Filed 01/22/19 Page 1 of 1



the community, personal humiliation, pain and suffering, and emotional distress. As the

published statements falsely and/or recklessly represented that Plaintiff Corsi was committing a

crime, this constitutes defamation per se, for which damages are presumed.

VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment collectively against Defendants,

all of whom acted in concert as joint tortfeasors, as follows:

       (a) For equitable, declaratory, and injunctive relief.

       (b) For general and compensatory damages in excess of $250, 000, 000 USD with regard

           to all of the Defendants, jointly and severally,

       (c) For punitive damages in excess of $1, 350,000,000 USD against all of the

           Defendants, which includes in excess of $800, 000, 000 USD in punitive damages

           against Defendant Bezos’s (5% of his net worth) alone.

       (d) Such other relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all counts as to all issues so triable.

Dated: January 22, 2019                            Respectfully submitted,

                                                  /s/ Larry Klayman
                                                  Larry Klayman, Esq.
                                                  KLAYMAN LAW GROUP, P.A.
                                                  D.C. Bar No. 334581
                                                  2020 Pennsylvania Ave. NW, Suite 800
                                                  Washington, DC 20006
                                                  Tel: (561)-558-5536
                                                  Email: leklayman@gmail.com

                                                  Of Counsel:

                                                  David E. Gray
                                                  Gray Law Group
                                                  760 Rt. 10 West



                                                 18
